Order entered March 20, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-00856-CV

   THE KANSAS CITY SOUTHERN RAILWAY COMPANY, Appellant

                                      V.

           ANGELA HORTON AND KEVIN HOUSER, Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-06507

                                     ORDER

      Before the Court is appellees’ March 18, 2020 unopposed third motion for

an extension of time to file their brief on the merits. We GRANT the motion and

extend the time to March 26, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE